Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and response) filed with the RCE is acknowledged.   While applicant has arguably amended the claims beyond that by original presentation – since treating radiation or whatever falls under ‘damage’ therefrom was not part of the originally filed claims nor necessarily falling under an “inflammatory disease” as originally claimed – the examiner is willing to attempt to examiner such on the merits, notwithstanding that a new continuation application rather than RCE is proper route of filing for newly presented subject matter.
Claims 1, 7-12 and 16-17 are now pending and examined, after the amendments.  
Applicant/assignee have two earlier patents (U.S. Patent Nos. 10,266,567 and 10,906,937) directed to these same peptides instantly claimed (SEQ ID NOS: 11-15 and 1-5, the latter slightly larger peptides comprising the former, respectively), and products thereof (but for peptide SEQ ID NO: 11 and 1) and methods of use thereof.  The latter though were distinct methods of use from the instantly claimed methods of use (treating inflammatory diseases/disorders), where the earlier patents were each directed to methods of treating a disease or condition associated solely with serotonin transport or integrin alpha-v-beta-3 activity (the latter modulates serotonin activity).

Potentially Allowable Subject Matter – Previously Noted, Retained for Applicant’s Review
	Per the analysis conclusion within the 112(a) scope of enablement rejection below:  Thus, while the claims are enabled for this peptide around some scope language thereto (e.g. possibly a combination of claims 6 (treating inflammatory disease or disorder associated with type I interferon activity . . . with arguments as to what this covers by disease/disorder per se) and 14 (peptide SEQ ID NO: 4, ALOS 4; and SEQ ID NO: 14 by extension)), the full scope of treating any inflammation with any of the distinct peptides claimed is not supported without undue experimentation to determine what inflammations may be treated and by which of the instantly claimed peptides, beyond that which the test data supports for only peptide SEQ ID NO: 11 (ALOS4; and SEQ ID NO: 14 by extension as comprising the same).

Scope of the Peptides Claimed/Structures and Prior Art/Art Made of Record
The claims are now drawn to peptide SEQ ID NOS: 4 or 14:

1. Yacobovich teach the use of peptide SEQ ID NO: 4 here for antitumor activity, of which any treatment of cancer here has been negatively claimed instantly.  See YACOBOVICH et al. Novel synthetic cyclic integrin avB3 binding peptide ALOS4: Antitumor activity in mouse melanoma models. Oncotarget, 2016, 7.39:63549 (IDS cited).  

2.   Post-Filing - The only peptide tested in the instant application was that labeled ALOS4 or SEQ ID NO: 4 (CSSAGSLFC), which was also tested beyond that instantly claimed (and in fact negatively claimed here:  “not [treating] cancer”); namely, for cancer use as taught in the post-filing publication by applicant. 
[See Levi et al. Anti-Cancer Effects of Cyclic Peptide ALOS4 in a Human Melanoma Mouse Model. International Journal of Molecular Sciences. 2021; 22(17):9579. https://doi.org/10.3390/ijms22179579. https://www.mdpi.com/1422-0067/22/17/9579]
Claim Rejections - 35 USC § 112(a)(ii) – Scope of Enablement – 
Modified, Necessitated by Amendments
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7-12 and 16-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986), and are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  

Applicants have reasonably demonstrated/disclosed and enabled that peptide SEQ ID NO: 11 (and SEQ ID NO: 1 by extension as comprising the same) may be used to treat certain types of inflammation associated with type I interferon activity, but not any type of inflammation and not with any other peptide claimed/described based on the variances of peptide structure therebetween.  Thus, the newly amended claims drawn to treating any type of damage due to radiation is currently deemed beyond that scope instantly disclosed/enabled invention until ‘damage’ is defined and evidence of treatment thereof provided.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons:
	The state of the prior art and the predictability or lack thereof in the art:   Of the peptides now claimed (SEQ ID NO: 4 or 14) -
-Yacobovich teach the use of peptide SEQ ID NO: 4 (ALOS4) here for antitumor activity, of which any treatment of cancer here has been negatively claimed instantly.  See YACOBOVICH et al. Novel synthetic cyclic integrin avB3 binding peptide ALOS4: Antitumor activity in mouse melanoma models. Oncotarget, 2016, 7.39:63549 (IDS cited).  
The amount of direction or guidance present and the presence or absence of working examples:   Enablement must be provided by the specification unless it is well known in the art.  In re Buchner 18 USPQ 2d 1331 (Fed. Cir. 1991).  The specification only describes that one of the distinct peptides was found to be anti-inflammatory and in a specific way:
[0042] Peptides which bind specifically to the integrin .alpha.v.beta.3 receptor are disclosed in WO2016/139667. The present inventors have now surprisingly found that such peptides show an anti-inflammatory effect. For example, as illustrated in FIGS. 1A-C, the peptide ALOS4 suppressed the ability of treated cells to induce interferon type I signaling in response to mimics of double stranded RNA (Poly I:C). In addition, the present inventors showed that sub-chronic treatment of ALOS4 significantly reduced inflammatory marker expression (FIGS. 2A-C).
Thus, while the claims are enabled for this peptide around some scope language thereto (e.g. possibly a combination of claims 6 (treating inflammatory disease or disorder associated with type I interferon activity . . . with arguments as to what this covers by disease/disorder per se) and 14 (peptide SEQ ID NO: 4 and SEQ ID NO: 14 by extension as comprising the same)), the full scope of treating any inflammation with any of the distinct peptides claimed is not supported without undue experimentation to determine what inflammations may be treated and by which of the instantly claimed peptides, beyond that which the test data supports for only peptide SEQ ID NO: 11 (ALOS4; and SEQ ID NO: 14 by extension as comprising the same).

*NOTE:  Post-Filing - The only peptide tested in the instant application was that labeled ALOS4 or SEQ ID NO: 4 (CSSAGSLFC), which was also tested beyond that instantly claimed (and in fact negatively claimed here:  “not [treating] cancer”); namely, for cancer use as taught in the post-filing publication by applicant. 
[See Levi et al. Anti-Cancer Effects of Cyclic Peptide ALOS4 in a Human Melanoma Mouse Model. International Journal of Molecular Sciences. 2021; 22(17):9579. https://doi.org/10.3390/ijms22179579. https://www.mdpi.com/1422-0067/22/17/9579]

	The breadth of the claims and the quantity of experimentation needed:  Given the breadth of the claims, absent sufficient enabling teachings in the specification to overcome the teachings of unpredictability found in the art; it would require undue experimentation by one of skill in the art to be able to practice the invention commensurate in scope with the claims.
	Applicant has not shown what ‘damage’ by radiation may be treated by e.g. peptide SEQ ID NO: 4.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7-12, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “damage” in claim 1 is a relative term which renders the claim indefinite. The term “damage” in the context of “radiation” is not clearly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Thus, as claimed, it is unclear, what if any ‘damage’ (e.g. how and to what tissues) by radiation peptide SEQ ID NO: 4 or 14 may treat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654